                       UNITED STATES DISTRICT COURT                              JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. SA CV 18-1872-DOC (KESx)                                   Date: January 7, 2019

Title: COMPREHENSIVE COORDINATED INSURANCE COMPANY LTD. V.
      CRESTWOOD PACIFIC LLC


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                   Not Present
             Courtroom Clerk                                 Court Reporter

      ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
            PLAINTIFF:                                   DEFENDANT:
           None Present                                   None Present



       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                  MOTION TO REMAND [9]

       Before the Court is Plaintiff and judgment creditor Comprehensive Coordinated
Insurance Company, Ltd.’s (“Plaintiff” or “CCICL”) Motion to Remand (“Motion”)
(Dkt. 9). The Court finds this matter appropriate for resolution without oral argument. See
Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving papers and considered the
parties’ arguments, the Court GRANTS Plaintiff’s Motion to Remand.
I.     Background

       A.    Facts

       The Court adopts the facts as set out in Plaintiff’s First Amended Complaint
(“FAC”). Declaration of Max Rothman (“Rothman Decl.”) (Dkt. 10), Ex. 2. On
December 9, 2016, Plaintiff attempted to transfer by wire certain funds to Perkins Coie
LLP for services rendered. FAC ¶ 4. However, by means of hacking, someone
fraudulently intercepted and altered the invoices to direct the wire transfer to Defendant
Crestwood Pacific, LLC’s (“Defendant” or “Crestwood”) account at Wells Fargo Bank,
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-1872-DOC (KESx)                                         Date: January 7, 2019
                                                                                          Page 2


N.A. (“Wells Fargo”). Id. ¶ 7. CCICL’s bank erroneously wired $206,959.93 to Wells
Fargo, which transferred the money to Defendant. Id. ¶ 8. A Wells Fargo representative
has stated that Defendant has refused to return the funds. Id. ¶ 10.

       B.     Procedural History

       On August 29, 2017, Plaintiff filed the initial complaint in the California Superior
Court, County of Orange. Notice of Removal (Dkt. 2), Ex. NN. Plaintiff filed an amended
complaint on December 28, 2017. See FAC. On December 29, 2017, Plaintiff served
Gary Damiani on behalf of Defendant. Rothman Decl., Ex. 3. Plaintiff thereafter obtained
a default judgment against Defendant for $1,208,501 on February 23, 2018, which it
served on Defendant on March 27, 2018. Id., Ex. 4.

       The Superior Court issued an order on September 6, 2018, compelling Shelly
Singhal to sit for a judgment debtor examination on behalf of Defendant on October 18,
2018. Id., Ex. 5. Plaintiff personally served the Superior Court’s September 6 order on
Singhal outside his residence in Alhambra, California, on September 20, 2018. Id.
Defendant’s counsel, Joe Correa, appeared at the debtor examination in the Superior
Court on October 18, 2018, but Singhal did not appear. Id., Ex. 6. Correa stated that there
was a pending removal to federal court. Id. On the same day, Defendant filed the Notice
of Removal. See Dkt. 1.

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
pertinent part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       A federal court has diversity jurisdiction if: (1) the controversy is between
“citizens of different States,” and (2) the amount in controversy exceeds the sum or value
of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 18-1872-DOC (KESx)                                                 Date: January 7, 2019
                                                                                                     Page 3


removed to the federal court if a plaintiff and a defendant are citizens of the same state.
See 28 U.S.C. § 1332(a).

III.      Discussion

       Plaintiff argues that the case should be remanded because (1) the forum defendant
rule bars removal of this case; and (2) removal was untimely and otherwise procedurally
improper. See generally Mot. Plaintiff argues that Defendant is a citizen of California for
diversity purposes because Defendant is a Delaware limited liability company and a
limited liability company is a citizen of every state in which its owners or members are
citizens. Mot. at 7 (citing Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006)). According to Plaintiff, Singhal is a member of Defendant Crestwood
Pacific LLC and has signed papers on behalf of the Defendant in that capacity. Rothman
Decl., Ex. 5. Singhal is a citizen of California and was recently served with a subpoena
outside his residence in Alhambra, California. Id.

       Defendant argues that removal was proper because Crestwood is not a citizen of
California and thus not subject to the forum defendant rule. Opp’n to Mot. to Remand
(Dkt. 15) at 6. According to Defendant, there is a circuit split regarding whether a
defendant corporation that is “inactive” can be only be considered a citizen of its state of
incorporation. Id. The only case cited in support of Defendant’s contention that
Defendant is not a citizen of California is Midlantic Nat. Bank v. Hansen, 48 F.3d 693,
697 (3d Cir. 1995).

       The Court need not reach the arguments regarding the forum defendant rule as
applied to an inactive limited liability company.1 Defendant was required to file its notice
of removal within 30 days of receiving the complaint “through service or otherwise.” 28
U.S.C. § 1446(b)(1). Defendant did not attempt to remove the case for 13 months after
service. Rothman Decl., Ex. 1. Plaintiff has filed two exhibits demonstrating proof of
service. Id., Exs. 1, 3. Defendant argues that it has no authorized registered agent for
service of process and first received a copy of the Complaint on September 6, 2018.
Opp’n ¶ 12. Even taking Defendant’s argument as true (despite the lack of evidentiary
support) the decision to remove the case immediately before a judgment debtor
examination was improper and beyond the 30-day requirement. Rothman Decl., Ex. 6.


1
 The Court notes that on the facts presented in this case, the Ninth Circuit decision in Johnson, 437 F.3d
at 899 controls. Defendant has provided no evidence contradicting the citizenship of Singhal or his
connection with the LLC. Thus under the forum defendant rule the case was not properly removed.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-1872-DOC (KESx)                                         Date: January 7, 2019
                                                                                          Page 4


The Court declines to elaborate on this issue as the validity of service may be of import in
the state court proceedings, which is the proper forum for this dispute.

IV.    Costs and Fees

        Following remand of a case upon unsuccessful removal, the district court may, in
its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal. Conversely, when an objectively reasonable basis exists, fees should be
denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court awards
$5,000.00 in attorney’s fees because Defendant’s removal was objectively unreasonable
in part given the timing of the removal immediately before a judgment debtor
examination and the improper procedures employed, including Defendant’s failure to
attach critical documents such as the judgment of the Superior Court entered against
Defendant on February 23, 2018.

V.     Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand
and REMANDS this action to the Superior Court of the State of California, County of
Orange. The Court AWARDS Plaintiff $5,000.00 in attorney’s fees.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                                     Initials of Deputy Clerk: djl
 CIVIL-GEN
